Citation Nr: 1046380	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-26 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than August 27, 
1987, for the establishment of service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 9, 1989, 
for the assignment of a 100 percent disability rating for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966, 
including in-country service in the Republic of Vietnam.  Among 
his awards and decorations, he is the recipient of a Purple Heart 
medal, Bronze Star medal, and Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
from May 2004 rating decision and a January 2006 confirmed rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

As an initial matter, the Board acknowledges that the RO, in a 
July 2007 statement of the case, adjudicated the Veteran's 
earlier effective date claims on the basis of clear and 
unmistakable error.  However, the Veteran filed a timely notice 
of disagreement with effective date assigned in a January 1988 
rating decision that granted service connection for PTSD, as well 
as a timely notice of disagreement with the effective date 
assigned in an April 2000 rating decision that awarded a higher, 
100 percent evaluation for his PTSD.  As such, those rating 
decisions did not become final with regard to the effective date 
matters, and his claims will therefore be reviewed on a de novo 
basis and without application of the clear and unmistakable error 
doctrine.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to service 
connection for a psychological disorder which was denied in a 
final September 1974 rating decision. 

2.  After he filed a claim to reopen, the Board issued another 
final decision denying entitlement to service connection for a 
psychological disorder in March 1980.  

3.  After receiving another petition to reopen on August 20, 
1981, the RO denied the Veteran's claim in a September 1981 
rating decision that advised him of his appellate rights; and, 
while the Veteran did not file a notice of disagreement with the 
September 1981 decision within one year, new and material 
evidence was received during this time period, thus precluding 
the finality of the September 1981 rating decision. 

4.  Subsequent decisions by the RO in April 1982 and May 1982 
denying the Veteran's petition to reopen did not advise the 
Veteran of his appellate rights and therefore did not constitute 
final denials as to his pending petition to reopen his claim for 
entitlement to service connection for a psychological disorder.  

5.  In a January 1988 rating decision, the RO granted entitlement 
to service connection for PTSD, effective August 27, 1987, and 
the Veteran filed a timely notice of disagreement with the 
effective date assigned for the establishment of service 
connection for PTSD.

6.   The Veteran filed a timely notice of disagreement with a 
January 1988 rating decision that granted service connection for 
PTSD and assigned an initial disability rating of 10 percent; 
after he perfected his appeal, the Board issued a final decision 
in July 1989, which determined that he was not entitled to a 
disability rating in excess of 10 percent.  

7.   On August 9, 1989, VA received the Veteran's claim for an 
increased rating for PTSD, which was initially denied in a 
November 1989 decision; however, after an appeal to the Board, a 
granted motion for reconsideration, two Board remands, and a 
March 2000 Board decision, the RO effectuated an increase to 100 
percent and assigned an effective date of August 9, 1989, in an 
April 2000 rating decision.

8.  The Veteran filed a timely notice of disagreement with the 
effective date established in the April 2000 rating decision for 
the assignment of a 100 percent rating for PTSD. 

9.  In the time period following the final July 1989 Board 
decision, which denied the Veteran's claim for an increase, the 
Veteran had not filed a claim, an informal claim, or an intent to 
file a claim for a higher rating for PTSD until his formal claim 
for an increase was received on August 9, 1989.

10.  The evidence does not show that the Veteran's PTSD underwent 
an increase in severity that became factually ascertainable in 
the one-year time period prior to August 9, 1989.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 20, 1981, for 
the grant of service connection for PTSD have been met.  38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1(r), 3.155, 3.350, 3.351, 3.352, 3.400 (2010).

2.  The criteria for an effective date earlier than August 9, 
1989, for the grant of a 100 percent rating for PTSD have not 
been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 3.114, 3.155, 3.157, 3.159, 
3.400, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in November 2005 and July 2007 that informed 
him of what evidence was required to substantiate an earlier 
effective date claim and of his and VA's respective duties for 
obtaining evidence.  Therefore, adequate notice was provided to 
the Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  First, all pertinent post- 
service treatment reports adequately identified by the Veteran 
have been obtained and associated with the claims folder; the RO 
obtained VA outpatient treatment reports, and the Veteran 
submitted private medical evidence and statements on his behalf.  

Moreover, there is no reasonable possibility that a medical 
opinion would aid in substantiating the Veteran's claims.  
Because Veteran seeks earlier effective dates for the grant of 
service connection and assignment of a 100 percent rating for 
PTSD and a current VA examination would not provide relevant 
evidence regarding when VA received his claim to reopen service 
connection for PTSD, when VA received his claim for an increase, 
or whether the Veteran's increase in severity became factually 
ascertainable prior to August 9, 1989, the Board finds that a 
remand for a VA examination is not necessary in this case.

The Board acknowledges that Social Security Administration (SSA) 
records have not been obtained.  However, in Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 
U.S.C.A. § 5103A does not require VA to obtain all medical 
records or all SSA disability records, only those that are 
relevant to a veteran's claim.  The Court also stated that VA was 
not required to obtain records in every case in order to rule out 
their relevance.  

In this case, the Board finds that there is no reasonable 
possibility that SSA records are relevant to the Veteran's claims 
for an earlier effective date.  Here, because the issues hinge 
upon the finality of prior decisions denying his claims, as well 
as a factual determination upon when VA received his claim to 
reopen and his claim for an increased rating, the obtainment of 
SSA records would not aid in substantiating the Veteran's claims.  
It is also important to note that only claims for dependency and 
indemnification compensation filed at SSA are deemed "received 
by [VA] on the date it was received by [SSA]."  38 C.F.R. 
§§  3.1(r), 3.201 (2010).  No such provision exists for the 
receipt of claims to reopen or for increased rating claims; 
rather 38 C.F.R. § 3.1(r) suggests, with few noted exceptions, 
date of receipt means the date on which a claim, information, or 
evidence was received by VA.  

In addition, the Veteran has consistently maintained that his 
disability substantially worsened in 1973, when he was unable to 
maintain employment as a result of his psychological disorder.  
In fact, in an August 1989 statement, the Veteran expressly 
indicated that he was awarded SSA disability benefits in 1973 due 
to his nervous disorder.  Thus, there is no indication that SSA 
records would have any bearing on the one-year time period prior 
to his increased rating claim for PTSD, which, as will be 
discussed below, was received by VA on August 9, 1989.  
Accordingly, as there is no indication that SSA records are 
potentially relevant to the Veteran's earlier effective date 
claims, the Board finds that a remand for SSA records is not 
necessary in this case.

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, the Board finds that the available records and 
evidence have been obtained in order to make adequate 
determination as to these issues.

Accordingly, the Board finds that no useful purpose would be 
served in remanding the matter for yet more development and that 
such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the Veteran.  
The Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  For these reasons, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The relevant regulations provide that the effective date of an 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after a 
final disallowance (where the reopening is not due to new service 
medical records), or a claim for increase will be the day of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  However, for an increase in 
disability compensation, to include a claim for TDIU, the 
effective date will be the earliest date as of which it is 
"factually ascertainable" that an increase in disability had 
occurred if the claim is received within one year from the date 
of the increase.  Otherwise, the effective date is the date of 
receipt of the increased rating claim.  38 U.S.C.A. § 5110; 38 
C.F.R. §3.400(o)(2) (2010).

In determining whether or not an increase was factually 
ascertainable during the year prior to the date the claim was 
received, the Board will review the entirety of the evidence of 
record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. 
West, 12 Vet. App. 442 (1999).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date of 
the receipt of the claim for the increased rating as well as (2) 
a review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Hazen, 10 Vet. 
App. at 521.

Any communication or action indicating an intent to apply for a 
benefit may be considered an informal claim.  38 C.F.R. § 3.155 
(2010).  Further, VA or uniformed services medical records may 
form the basis of an informal claim for increased benefits where 
a formal claim of service connection has already been allowed.  
38 C.F.R. § 3.157 (2010).  "Application" is not defined in the 
statute; however, regulations consider "claim" and 
"application" as equivalent and they are defined broadly to 
include "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2010); see also Rodriguez v. West, 189 F.3d 
1351 (Fed. Cir. 1999).  The U.S. Federal Circuit Court of 
Appeals, in Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999), 
noted that for purposes of establishing the requirements and 
procedures for seeking veterans benefits, a claim, whether formal 
or informal, must be in writing in order to be considered a 
"claim" or "application" for benefits.  The Court also pointed 
out that all that was required was that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department" and "identify the 
benefits sought."

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Effective Date of Establishment of Service Connection for 
PTSD

In this case, the Veteran seeks an effective date earlier than 
August 27, 1987, for a grant of service connection for PTSD.  He 
requests that he be granted service connection at least as early 
as August 1981, when he submitted his claim to reopen (see June 
2010 statement), to when he initially filed his claim for service 
connection for a psychological disorder in 1973 (see March 2006 
statement), or to the date of his discharge from service (see 
August 2007 statement).

The law and regulations provide that the effective date of an 
award based on a reopened claim for disability benefits, as is 
the case here, shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(2010).  In this case, the evidence is clear that the Veteran 
filed a claim for entitlement to service connection for a 
psychological disorder which was denied in a final, unappealed 
September 1974 rating decision.  After that decision, he 
attempted on numerous occasions to reopen his service-connection 
claim.  Following an appeal, in March 1980, the Board issued a 
decision denying entitlement to service connection for a 
psychological disorder.  

With regard to the March 1980 Board decision, the Board finds 
that, although the Board decision ultimately concluded that there 
was no new factual basis for a grant of service connection, it 
nonetheless constituted a final meritorious decision.  The U.S. 
Court of Appeals for the Federal Circuit recently explained in 
dicta that a Board decision that denies a claim to reopen on the 
basis of no new and material evidence may still constitute a 
merits determination.  See Jones v. Shinseki, 
619 F.3d 1368, 1373-74 (Fed. Cir., Sept. 14, 2010) (extending the 
"implicit denial rule" as set forth in Williams v. Peake, 521 
F.3d 1348 (Fed. Cir. 2008) and explaining that a decision that 
discusses the evidence of record, including service medical 
records and other medical records that predated an original 
claim, may nonetheless address the merits of the claim even when 
it is determined that additional evidence received since the 
previous final denial had not added anything new or material to 
the record).  As the March 1980 Board decision discussed lay 
statements and testimony, service treatment records, and post-
service treatment records, as well as the fact that the Board 
regarded the issue as a "reopened" claim, the Board finds that 
it constitutes a final denial of his claim for entitlement to 
service connection for a psychological disorder.  

Following the final March 1980 Board decision, the Veteran again 
filed a petition to reopen his claim for entitlement to a 
psychological disorder in August 20, 1981, which was denied by 
the RO in a September 1981 rating decision.  As the September 
1981 rating decision included a notation that a VA Form 4107 was 
enclosed, the Board finds that the Veteran was also provided with 
notice of his appellate rights.  The Board notes there is a 
"presumption of regularity" under which it is presumed that 
government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 
(1992).  While Ashley dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the U.S. 
Court of Appeals for Veterans Claims also applied this 
presumption of regularity to procedures at the RO.  In this case, 
although a copy of the actual VA Form 4107 was not included in 
the claims file, there is nothing of record to rebut the 
presumption of regularity.  In this regard, the Board finds it 
significant that the Veteran has never alleged that he was not 
notified of the RO's decision or his appellate rights.  Thus, the 
presumption of regularity is not rebutted by clear and convincing 
evidence that the Veteran did not receive either notice of the 
September 1981 rating decision or his appellate rights.  

However, although nothing was received within one year of the 
September 1981 rating decision that may be interpreted as a 
notice of disagreement, notice is taken of 38 C.F.R. § 3.156(b), 
which provides that when new and material evidence is received 
prior to the expiration of an appeal period, it will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  See 
Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also 
Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  In this case, 
the Board notes that a July 1982 VA examination, meeting the 
requirements of 3.156(b) was submitted within one year of the 
September 1981 rating decision, thus precluding the attachment of 
finality to the September 1981 determination.  Specifically, the 
July 1982 VA examination, which was received by VA in August 
1982, indicated that the Veteran had a diagnosis of PTSD which 
was related to his combat experiences in Vietnam.  This evidence 
is clearly new and material to the Veteran's claim for service 
connection as it pertains to that of a current diagnosis of a 
psychological disorder, PTSD, as well as a link to in-service 
stressors based upon combat, consistent with a grant of service 
connection for PTSD under the provisions of 38 C.F.R. 
§ 3.304(f)(2) (2010) (formerly 38 C.F.R. § 3.304(f)(1)).  Thus, 
the Board finds that the September 1981 rating decision did not 
constitute a final denial regarding the Veteran's original August 
20, 1981 petition to reopen.

Although the RO, in letters dated April 1982 and May 1982 again 
notified the Veteran that no new and material evidence had been 
submitted to reopen his claim, these decisions were never final 
because the Veteran was not notified of his appellate rights.  
See AG v. Peake, 536 F.3d 1306, 1308 (Fed.Cir.2008) (holding, as 
a result of VA's failure to notify the appellant of his right to 
appeal, the underlying RO decision "never became final").  
Therefore, the Board finds that his claim to reopen remained 
pending until service connection for PTSD was finally granted in 
a January 1988 rating decision.  

As such, the Board finds that the "date of receipt" of the 
Veteran's claim to reopen is August 20, 1981, and not August 27, 
1987, as determined by the RO in the January 1988 rating 
decision.  Accordingly, as long as entitlement arose prior to 
August 20, 1981, the Veteran is indeed entitled to an earlier 
effective date for the grant of service connection for PTSD.

After carefully reviewing the evidence of record, the Board finds 
that the medical evidence indeed suggests that the Veteran 
demonstrated numerous psychiatric symptoms relating to his combat 
experiences, as well as his combat injuries, prior to August 20, 
1981, as is consistent with a diagnosis of PTSD.  The Board finds 
it particularly significant that, in a subsequent January 2005 
medical opinion, a VA examiner expressly determined that "this 
patient suffered overall, since 1973 from posttraumatic stress 
disorder, very severe."  As it appears that entitlement arose at 
least as early as 1973 for the grant of service connection for 
PTSD, the Board finds that an earlier effective date of August 
20, 1981, is warranted in this case. 

The Board emphasizes that the actual date that entitlement arose 
is of no issue in the present case, as even assuming that 
entitlement to PTSD arose at an earlier time, the law mandates 
that the effective date shall be the later of the date 
entitlement arose or the date his claim to reopen was received.  
38 C.F.R. § 3.400(r) (2010).  Thus, because the Veteran's claim 
to reopen was received on August 20, 1981, the effective date of 
the grant of service connection cannot precede this date as a 
matter of law. 

In conclusion, the Board finds that the Veteran is entitled to an 
effective date of August 20, 1981, but no earlier, for the grant 
of service connection for PTSD.  To this extent, his appeal is 
granted.  

II.  Effective Date of Assignment of 100 Percent Disability 
Rating for PTSD

The Veteran also contends that he is entitled to an earlier 
effective date for the assignment of a 100 percent rating for his 
service-connected PTSD.   As discussed above, the procedural 
history of the Veteran's claim for service connection for PTSD is 
lengthy.  Essentially, service connection for PTSD was 
established in a January 1988 rating decision that assigned a 10 
percent rating.  However, the Veteran filed a timely notice of 
disagreement with a January 1988 rating decision, and, after he 
perfected his appeal, the Board issued a decision in July 1989, 
which determined that he was not entitled to a disability rating 
in excess of 10 percent for PTSD.  This decision was final.

Subsequently, on August 9, 1989, the Veteran submitted another 
claim for an increased rating for PTSD.  Although the RO 
initially denied his claim for an increase, the Veteran again 
appealed the matter to the Board.  Significantly, although the 
Board issued an October 1991 decision on the matter, in January 
1993, the Office of the Chairman ordered a reconsideration of the 
decision.  On reconsideration, the Board remanded the matter 
twice, and, finally, in a March 2000 Board decision, granted an 
increase to 100 percent for the Veteran's PTSD.  The RO 
effectuated this increased rating in an April 2000 rating 
decision, which assigned a 100 percent evaluation for PTSD, 
effective August 9, 1989, the date the Veteran's claim for an 
increase was received.

In considering whether the Veteran is entitled to an earlier 
effective date, the Board has closely reviewed the claims file, 
and the record reveals no formal or informal claim for increased 
benefits filed between July 1989 (the date of the final Board 
decision denying an increased rating for PTSD) and August 9, 1989 
(the date his increased rating claim was received), that could 
serve as a basis for an earlier effective date for his increased 
rating.  In fact, no correspondence regarding the severity of his 
PTSD was received during this time.  The only correspondence 
submitted on behalf of the Veteran during the relevant time frame 
consisted of an unrelated documents relating to the issuance of 
his Bronze Star, received July 31, 1989.  Therefore, August 9, 
1989, is the date that the Veteran's increased rating claim was 
received for purposes of establishing an effective date.

As stated above, the law provides that, for an award of increased 
compensation, the effective date will be the earliest date that 
it is factually ascertainable that an increase in disability 
occurred, if the increased-rating claim is received within one 
year from that date.  Therefore, in order to be entitled to an 
effective date prior to August 9, 1989, the date his increased 
rating claim was received, it must be "factually ascertainable" 
that he was entitled to a higher rating during the period from 
August 9, 1988, to August 9, 1989.

Here, the evidence does not establish, and the Veteran does not 
assert, that his PTSD underwent an increase in severity that 
became factually ascertainable in the one-year time period prior 
to August 9, 1989.  He has consistently maintained that he should 
be rated as 100 percent disabled since 1973 when he became unable 
to work as a result of his service-connected disability.  In 
fact, the very wording of the Veteran's August 1989 increased-
rating claim suggests that his PTSD symptoms have been severe in 
nature for a substantial amount of time.  He explained that he 
"had been unable to work since 1973 and was awarded Social 
Security Disability for [] service-connected nervous disorder."   
Nor does the medical evidence suggest that an increase was 
ascertainable during between 1988 and 1989.  For example, the 
January 2005 VA opinion indicated that the Veteran's PTSD was 
"severe" since 1973, which suggests no particular increase in 
severity occurred between 1988 and 1989.  Thus, the medical 
evidence and the Veteran's statements identified above reflect an 
increase in severity that occurred well before August 8, 1988.

The U.S. Court of Appeal for the Federal Circuit has recently 
explained that the provisions of 38 U.S.C.A. § 5110 governing the 
effective date to be assigned for an increased rating require 
"that a veteran's claim for increased disability compensation 
must be filed within one year of an increase in the disability, 
as shown by the evidence, in order to obtain an effective date 
earlier than the date of the claim." Gaston v. Shinseki, 605 
F.3d 979, 984 (May 20, 2010) (explaining the legislative intent 
to provide veterans with a one-year grace period for filing their 
claims).  Thus, when it is established that the increase occurred 
more than one year prior to the date an increased rating claim is 
received by VA, the effective date shall be the date that the 
claim was received, and no earlier.  See 38 U.S.C.A. § 
5110(b)(2); Gaston, 605 F.3d at 984. 

Accordingly, as the evidence does not suggest that the Veteran's 
PTSD underwent an increase in severity in the one year prior to 
the date his claim was received, the Board finds that a 100 
disability rating did not become factually ascertainable during 
the applicable time period so as to warrant an effective date 
earlier than the date of his increased-rating claim, August 9, 
1989.

The Board acknowledges the Veterans statements asserting that, 
due to the longstanding history of his disability, he should be 
entitled to a 100 percent rating for PTSD to either his discharge 
from service or in 1973 when he first applied for service-
connection.  However, the law, by which the Board is bound, 
provides that a claim for an increased rating will be the 
earliest date as of which it is factually ascertainable that an 
increase in disability had occurred within one year from the date 
the increased-rating claim is received.  The Board extends its 
sincere appreciation to the Veteran for his dedicated and 
honorable service to our nation.  Though the Board is not 
unsympathetic to the claim, nevertheless, it is without authority 
to grant an earlier effective date for service connection on a 
purely equitable basis.  The Board is "bound in its decisions" 
to apply the relevant provisions of law.  38 U.S.C.A. § 7104(c); 
see also Taylor v. West, 11 Vet. App. 436, 440 (1998); Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).

The Board finds that equipoise is not shown, and the benefit of 
the doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  As the weight of the evidence is against the Veteran's 
claim for an effective date prior to August 9, 1989, for the 
assignment of a 100 percent rating for PTSD, the Board is unable 
to grant the benefits sought.



ORDER

An earlier effective date of August 20, 1981, for the 
establishment of service connection for PTSD is granted.

An effective date earlier than August 9, 1989, for the assignment 
of a 100 percent disability rating for PTSD is denied.



____________________________________________
MICHAEL HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


